Citation Nr: 0627729	
Decision Date: 09/01/06    Archive Date: 09/12/06

DOCKET NO.  04-07 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia



THE ISSUE

Entitlement to service connection for claimed hepatitis C.



REPRESENTATION

Appellant represented by:	West Virginia Division of 
Veterans Affairs



ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel





INTRODUCTION

The veteran served on active duty from September 1969 to July 
1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision issued 
by the RO.  

The Board remanded this case back to the RO for additional 
development of the record in December 2005.  



FINDING OF FACT

The currently demonstrated hepatitis C is shown to have been 
incurred as the result of activity deemed to be willful 
misconduct on his part, specifically IV drug abuse.  



CONCLUSION OF LAW

The veteran is not shown to have a disability manifested by 
Hepatitis C due to innocently acquired disease or injury that 
was incurred in or aggravated by service.  38 U.S.C.A. 
§§ 105, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.1, 3.301, 3.159, 3.303, 3.307, 3.309 (2005).  



REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  The regulations implementing the 
VCAA provisions have since been published.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the veteran and has received a Veterans Health 
Administration (VHA) opinion addressing his claimed disorder.  
There is no indication from the record of additional medical 
treatment for which the RO has not obtained, or made 
sufficient efforts to obtain, corresponding records.  

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claim in an October 2002 letter.  By this letter, the RO 
also notified the veteran of exactly which portion of that 
evidence was to be provided by him and which portion VA would 
attempt to obtain on his behalf.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

In this letter, the veteran was also advised to submit 
additional evidence to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. 
§ 3.159(b)(1) that VA request that a claimant provide any 
evidence in his or her possession that pertains to a claim.  

Recently, in Mayfield v. Nicholson, 19 Vet. App. 103, 121 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) held that a comprehensive VCAA 
letter, as opposed to a patchwork of other post-decisional 
documents (e.g., Statements or Supplemental Statements of the 
Case), was required.  

The Federal Circuit further held that such a letter should be 
sent prior to the appealed rating decision or, if sent after 
the rating decision, before a readjudication of the appeal.  
Id.  

Here, the noted VCAA letter was issued prior to the appealed 
rating decision, thus raising no concerns in light of 
Mayfield.  

The Board is also aware of the considerations of the United 
States Court of Appeals for Veterans Claims (Court) in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  

However, any absence of timely notification is not 
prejudicial in this case, involving only a service connection 
claim.  With service connection cases, no disability rating 
or effective date is assigned when service connection is 
denied.  Also, in cases where service connection is granted, 
it is the responsibility of the agency of original 
jurisdiction (here, the RO) to address any notice defect with 
respect to the rating and effective date elements when 
effectuating the award.  Id.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).  

Under VA laws and regulations, service connection may be 
established for disability resulting from personal injury 
suffered or disease contracted in line of duty, or for 
aggravation of a pre-existing injury suffered or disease 
contracted in line of duty, and not the result of the 
veteran's own misconduct.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  

Accordingly, in order to prevail on the merits of a claim for 
service connection, three elements must be present: (1) 
medical evidence of a current disability; (2) medical 
evidence or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of an injury or disease; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

In order to show chronic disease in service, a combination is 
required of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at 
the time, as opposed to merely isolated findings or a 
diagnosis including the word "chronic."  When the fact of 
chronicity in service (or during any applicable presumptive 
period) is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  

Also, service connection may be granted for a disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Direct service connection may be granted only when a 
disability or cause of death was incurred or aggravated in 
line of duty, and not the result of the veteran's own willful 
misconduct or, for claims filed after October 31, 1990, the 
result of his or her abuse of alcohol or drugs.  38 C.F.R. 
§ 3.301(a).  

The isolated and infrequent use of drugs by itself will not 
be considered willful misconduct; however, the progressive 
and frequent use of drugs to the point of addiction will be 
considered willful misconduct.  38 C.F.R. § 3.301(c)(3).  

Organic diseases and disabilities which are a secondary 
result of the chronic use of drugs and infections coinciding 
with the injection of drugs will not be considered of willful 
misconduct origin.  (See paragraph (d) of this section 
regarding service connection where disability or death is a 
result of abuse of drugs.)  Where drugs are used for 
therapeutic purposes or where use of drugs or addiction 
thereto, results from a service-connected disability, it will 
not be considered of misconduct origin.  38 C.F.R. 
§ 3.301(c)(3).  

An injury or disease incurred during active military, naval, 
or air service shall not be deemed to have been incurred in 
line of duty if such injury or disease was a result of the 
abuse of alcohol or drugs by the person on whose service 
benefits are claimed.  For the purpose of this paragraph, 
alcohol abuse means the use of alcoholic beverages over time, 
or such excessive use at any one time, sufficient to cause 
disability to or death of the user; drug abuse means the use 
of illegal drugs (including prescription drugs that are 
illegally or illicitly obtained), the intentional use of 
prescription or non-prescription drugs for a purpose other 
than the medically intended use, or the use of substances 
other than alcohol to enjoy their intoxicating effects.  
38 C.F.R. § 3.301(d).  See also 38 U.S.C.A. § 105; 38 C.F.R. 
§ 3.1(m).  

VA's Office of General Counsel has confirmed that direct 
service connection for a disability that is a result of a 
claimant's own abuse of alcohol or drugs is precluded for 
purposes of all VA benefits for claims filed after October 
31, 1990.  See VAOPGCPREC 7-99 (1999), published at 64 Fed. 
Reg. 52,375 (June 9, 1999); VAOPGCPREC 2-98 (1998), published 
at 63 Fed. Reg. 31,263 (February 10, 1998).  

On a related matter, however, the residuals of venereal 
disease are not to be considered the result of willful 
misconduct.  38 C.F.R. § 3.303(c)(1).  

In the present case, the veteran has asserted that his 
claimed hepatitis C was incurred as a result of coming into 
contact with, and caring for, individuals wounded in combat 
in Vietnam, as noted in his September 2002 application.  

Also, a note contained in an October 2002 VA treatment record 
indicates that multiple sex partners and tattoos from the 
early 1970's also posed a risk for hepatitis.  

The Board has reviewed the veteran's service medical records 
and notes that he was found to have infectious hepatitis, 
anicteric stage, in November 1971 when he manifested serum 
glutamic pyruvic transaminase (SGOT) levels of 400 and 365 
and reporting the ingestion of gasoline.  

In January 1972, the veteran admitted to shooting up on 
heroin three times and was subsequently treated for IV use of 
heroin during service.  His March 2002 separation examination 
report contains no mention of hepatitis or of any tattoos.  
In April 1972, he admitted to mainlining speed at the rate of 
several grams a day for several months.  

Subsequent to service, VA treatment records dated from 
November 2000 indicate ongoing treatment for hepatitis C.  
Significantly, a May 2001 VA treatment record reflects that 
the veteran's hepatitis C was found on a screening blood test 
after he had recovered from hepatitis B in November 2000 and 
that, although the exact timing of onset was unknown, this 
disability was possibly related to the veteran's being in the 
Republic of Vietnam prior to 1969 and/or afterwards.  This 
medical record does not reflect that the veteran's claims 
file had been reviewed.  

Given the veteran's in-service treatment and the findings 
from the May 2001 VA treatment record, the Board requested a 
VHA medical opinion addressing the etiology of the veteran's 
disorder in August 2005.  

Based on a review of the aforementioned medical records in 
the claims file, the VHA doctor found that it was "most 
likely by far" that the veteran's IV drug abuse was the 
reason that he contracted his hepatitis C infection.  

While it was noted to be possible to contract hepatitis from 
needle-stick exposures and contaminated blood, this was 
unlikely unless the blood exposures were dramatic and 
contaminated open wounds.  Moreover, the veteran's service 
medical records indicated no serious combat wounds.  

Alternatively, while the veteran's three tattoos could have 
been the cause of the hepatitis C transmission, this was 
"much less likely the cause" than the IV drug abuse 
behavior, which would usually involve the sharing of 
contaminated needles or contaminated abused substances.  

As to the veteran's elevated liver enzymes from November 
1971, the VHA doctor found that the cause was very likely to 
be the acute hepatitis C infection; however, this was based 
on speculation because no tests were available.  

The veteran's gasoline exposure from that time was deemed to 
be a less likely cause, as the result of such exposure was 
more typically respiratory problems then liver damage.  

The VHA doctor further noted that anicteric hepatitis is a 
typical means for initial hepatitis to present itself.  
However, the VHA doctor found that it was not clear that the 
veteran had an actual "disability," as a liver biopsy from 
2002 showed minimal liver injury.  The fact that the veteran 
failed to eliminate the hepatitis C infection with pegylated 
interferon and ribavirin did not mean that he was likely to 
progress to end-stage liver disease.  

Finally, the VHA doctor noted that, while some veterans 
deserved service connection based on damage done to them from 
hepatitis C contracted from combat blood exposures, he could 
not conclude that the veteran was one of those individuals.  
Rather, the veteran's documented extensive IV drug abuse 
exposures and lack of documented combat wound exposures 
weakened his argument.  

In this case, the question before the Board is not so much 
whether the veteran incurred hepatitis C in service, but 
rather whether this condition was due to willful misconduct 
and thus not a disorder for which service connection can be 
granted.  

In this regard, several considerations must be addressed in 
cases where there are competent but apparently conflicting 
medical opinions.  

First, the Board may only consider independent medical 
evidence to support its findings and may not provide its own 
medical judgment in the guise of a Board opinion.  See Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1990).  

The Board may, however, favor the opinion of one competent 
medical professional over that of another so long as an 
adequate statement of reasons and bases is provided.  See 
Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

Also, the probative value of a medical opinion largely 
depends upon the extent to which such an opinion was based on 
a thorough review of a veteran's medical history, as 
contained in his claims file.  

In cases where an examiner who has rendered a medical opinion 
has not had an opportunity to review the veteran's medical 
records, the medical opinion's probative value is 
substantially limited.  See Miller v. West, 11 Vet. App. 345, 
348 (1998) (bare conclusions without a factual predicate in 
the record are not considered probative); Gabrielson v. 
Brown, 7 Vet. App. 36, 40 (1994).  

Additionally, the fact that an opinion is relatively 
speculative in nature also limits its probative value.  For 
example, an examiner's opinion that a current disorder 
"could be" related to, or that there "may be" some 
relationship with, symptomatology in service makes the 
opinion of the examiner too speculative in nature.  See 
Bostain v. West, 11 Vet. App. 124, 127-28, quoting Obert v. 
Brown, 5 Vet. App. 30, 33 (1993) (a medical opinion expressed 
in terms of "may" also implies "may or may not" and is too 
speculative to establish a causal relationship).  See also 
Warren v. Brown, 6 Vet. App. 4, 6 (1993) (a doctor's 
statement framed in terms such as "could have been" is not 
probative).  

Moreover, the fact that a veteran has received regular 
treatment from a physician or other doctor is certainly a 
consideration in determining the credibility of that doctor's 
opinions and conclusions.  That notwithstanding, the Court 
has declined to adapt a "treating physician rule" under 
which a treating physician's opinion would presumptively be 
given greater weight than that of a VA examiner or another 
doctor.  See Winsett v. West, 11 Vet. App. 420, 424-25 
(1998); Guerrieri v. Brown, 4 Vet. App. 467-471-3 (1993).  

Here, the only competent evidence of record supporting the 
veteran's claim is the May 2001 VA doctor's opinion, which 
listed the multiple risk factors for hepatitis and indicated 
that current hepatitis C was "possibly" related to being in 
Vietnam.  

This opinion, however, is largely speculative in nature, in 
view of the use of the term "possibly," and does not 
provide insight into which of the listed risk factors was 
most likely.  See Bostain v. West, 11 Vet. App. at 127-28.  
An additional factor substantially limiting any probative 
value of this opinion is that the VA doctor evidently did not 
review the veteran's claims file.  

By contrast, the August 2005 VHA doctor's opinion was based 
on a thorough claims file review, with a discussion of 
relevant evidence.  Based on this review of the record, the 
VHA doctor provided a clear rationale for why the veteran's 
hepatitis C was most likely related to IV drug abuse and was 
much less likely to be secondary to other risk factors, such 
as blood exposure and tattoos.  

The Board finds that the VHA doctor's determination that the 
veteran had a lack of documented combat wound exposures is 
fully reflected in the record.  

The Board thus concludes that the August 2005 VHA doctor's 
opinion has far greater probative value than that of the VA 
doctor from May 2001.  

Consequently, the Board preliminarily finds that the 
competent medical evidence of record does not support the 
veteran's claim, insofar as his claimed hepatitis C has been 
shown to be the result of willful misconduct in the form of 
drug abuse.  

Currently, the only other evidence of record supporting the 
veteran's claim is his own lay opinion, described above.  The 
veteran, however, has not been shown to possess the requisite 
medical training or credentials needed to render a diagnosis 
or a competent opinion as to medical causation.  

Accordingly, his lay opinion does not constitute medical 
evidence and lacks probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); see also Routen v. 
Brown, 10 Vet. App. 183, 186 (1997), aff'd, 142 F.3d 1434 
(Fed. Cir. 1988); YT v. Brown, 9 Vet. App. 195, 201 (1996).  

Overall, the preponderance of the evidence is against the 
veteran's claim of service connection for hepatitis C, as 
this disorder has been shown to have been of likely willful 
misconduct origin, and this claim must be denied.  

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  

That doctrine, however, is not applicable in this case 
because the preponderance of the evidence is against the 
veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990); 38 U.S.C.A. § 5107(b).  



ORDER

Service connection for claimed hepatitis C is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


 Department of Veterans Affairs


